Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  February 08, 2019

The Court of Appeals hereby passes the following order:

A19D0280 and A19D0282.               LADERRION UNDERWOOD v. SHEILA
    ALEMAN.

      The plaintiff, Tiffany Lynn Martinez, filed a complaint for damages against
Sheila Aleman for the wrongful death of her mother after a collision between a
vehicle driven by Aleman and a vehicle driven by Laderrion Underwood. Aleman
then filed a third-party complaint against Underwood. After a default judgment was
entered against Underwood, he filed a motion to set aside the judgment. The trial
court denied Underwood’s motion, and he filed this application for discretionary
appeal docketed in Case No. A19D0280 and an identical application docketed in Case
No. A19D0282. We, however, lack jurisdiction.
      “In a case involving multiple parties or multiple claims, a decision adjudicating
fewer than all the claims or the rights and liabilities of [fewer] than all the parties is
not a final judgment.” Johnson v. Hosp. Corp. of America, 192 Ga. App. 628, 629
(385 SE2d 731) (1989) (punctuation omitted). Under such circumstances, there must
be either an express determination that there is no just reason for delay under OCGA
§ 9-11-54 (b) or compliance with the interlocutory appeal requirements of OCGA
§ 5-6-34 (b). See id.
      Here, the plaintiff’s case remains pending and the record contains no indication
that the trial court directed the entry of judgment under § 9-11-54 (b). Consequently,
the order Underwood seeks to appeal is a non-final order that did not resolve all
issues in the case. See e.g., Murray v. Patel, 304 Ga. App. 253, 253 (696 SE2d 97)
(2010) (appeal of an order dismissing a third party complaint properly brought by
interlocutory application); see Conseco Finance Servicing Corp. v. Hill, 252 Ga. App.
774, 774-775 (1) (556 SE2d 468) (2001) (an order denying a motion to set aside a
default judgment is not final where the case remains pending against other
defendants). Underwood therefore was required to follow the interlocutory appeal
procedures set forth in OCGA § 5-6-34 (b). See Bailey v. Bailey, 266 Ga. 832, 832-
833 (471 SE2d 213) (1996); Scruggs v. Ga. Dept. of Human Resources, 261 Ga. 587,
588-589 (1) (408 SE2d 103) (1991). Where, as here, both discretionary and
interlocutory appeal procedures apply, an applicant must follow the interlocutory
appeal procedures and obtain a timely certificate of immediate review from the trial
court before filing an application. See Scruggs, 261 Ga. at 588-589 (1); see also
OCGA § 5-6-35 (a) (8) (an appeal from an order denying a motion to set aside under
§ 9-11-60 (d) must be initiated by filing an application for discretionary review).
      Underwood’s failure to follow the proper appellate procedures deprives us of
jurisdiction over this premature application in Case No. A19D0280, which is hereby
DISMISSED. See Bailey, 266 Ga. at 833.
      The identical application in Case No. A19D0282 is also hereby DISMISSED
as superfluous.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        02/08/2019
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.